                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:12-CR-26-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )               ORDER
                                               )
TERRENCE LOVELL DICKENS,                       )
                                               )
                          Defendant.           )


        On May 21, 2019, Terrence Lovell Dickens ("Dickens") moved prose for relief under the

First Step Act ("First Step Act''), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 [D.E. 67]. On

Januacy 27, 2020, the United States responded in opposition [D.E. 74]. As explained below, the

court denies Dickens's motion for reduction of sentence.

                                               I.

       On May 9, 2012, pursuant to a written plea agreement, Dickens pleaded guilty to conspiracy

to distribute and possess with intent to distribute more than 50 grams of cocaine base (crack) .. See

[D.E. 18, 19, 35]. On October 2, 2012, the court held Dickens's sentencing hearing. See [D.E. 28,

31, 36]. At the hearing, the court adopted the facts set forth in the Presentence Investigation Report

("PSR") [D.E. 25] and ruled on Dickens's objections to the PSR.              See Fed. R. Crim. P.

32(i)(3)(A)-{B); Sentencing Tr. [D.E. 36] 4-75. The court calculated Dickens's total offense level

to be 44, his criminal history category to be VI, and his advisory guideline range to be the statutory

maximum of 480 months' imprisonment.               See Sentencing Tr. at 69-75.    After thoroughly

considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Dickens to 480

months' imprisonment. See id. at 7~3. On October 3, 2012, Dickens appealed [D.E. 29]. On



            Case 4:12-cr-00026-D Document 75 Filed 07/31/20 Page 1 of 5
April 25, 2013, the United States Court of Appeals for the Fourth Circuit affirmed this court's

judgment. See United States v. Dickens, S26 F. App'x 239, 240--41 (4th Cir. 2013) (per curiam)

(unpublished).

       On March 11, 2016, Dickens moved for a sentence reduction under 18 U.S.C. § 3S82(c)(2),

U.S.S.G. § lBl.10, and Amendment 782. See [D.E. S2]. On July 18, 2018, the court denied the

motion for a sentence reduction [D.E. S4]. On August 9, 2018, Dickens appealed [D.E. SS]. On

December 27, 2018, the Fourth Circuit affirmed this court's order. See United States v. Dickens,

746 F. App'x 2S3 (4th Cir. 2018) (per curiam) (unpublished).

       On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 ("Fair Sentencing

Act''), Pub. L. No. 111-220, 124 Stat. 2371, 2372 (codified as amended at21 U.S.C. § 801, et~.

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory mjnjmums and maximums. For example, the amount of crack

cocaine necessary to trigger a S to 40 year sentence increased from S to 28 grams. Likewise, the

amount of crack cocaine necessary to trigger a 10 year to life sentence increased from 28 grams to

280 grams. See id., § 2, 124 Stat. at 2372.

       The First Step Act makes the Fair Sentencing Act's reductions in mandatory mjnjmum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See First Step Act§ 404(a), 132 Stat. at S222. Section 404(a) defines

"covered offense" as "a violation ofa Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act ... that was committed before August 3,

2010." Id. Under the First Step Act, a "court that hnposed a sentence for a covered offense may .

. . hnpose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in



                                                  2

            Case 4:12-cr-00026-D Document 75 Filed 07/31/20 Page 2 of 5
effect at the time the covered offense was committed." First Step Act§ 404(b), 132 Stat. at S222.

A court that modifies a sentence under the First Step Act does so under 18 U.S.C. § 3S82(c)(l)(B),

which allows a court to ''modify an imposed term of imprisonment to the extent otherwise permitted

by statute." 18 U.S.C. § 3S82(c)(l)(B); see United States v. Woodson,, 962 F.3d 812, 816-17 (4th

Cir. 2020); United States v. Chambers, 9S6 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing.

943 F.3d 17S, 183 (4th Cir. 2019); United States v. Alexander, 9S1 F.3d 706, 708 (6th Cir. 2019).

If a defendant qualifies, courts may consider a motion for a reduced sentence only if the defendant

did not previously receive a reduction pursuant to the Fair Sentencing Act and did not have a motion

under the First Step Act denied "after a complete review ofthe motion on the merits." First Step Act

§ 404(c), 132 Stat. at S222.

       Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Curry, 792 F. App'x 267, 268 (4th Cir. 2020) (per curl.am) (unpublished)

(quotation omitted); see Chambers, 9S6 F.3d at 671-72. ''Nothing in ... section [404(c) ofthe First

Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act§ 404(c), 132 Stat. at S222; see, e.g.. United States v. Gravatt, 9S3 F.3d 2S8,

260 (4th Cir. 2020); Wirsing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 128123S, at *4 (E.D. Va. Mar. 17, 2020 ) (unpublished); United States v. Latten, No.

l:02CR00011-012, 2019 WL 25S0327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).

       Dickens's new advisory guideline range is 360 to 480 months' imprisonment based ona total

offense level 42 and a criminal history category VI. See [D.E. 62] 1. The court has completely

reviewed the entire record, the parties' arguments, the new advisory guideline range, and all relevant



                                                  3

            Case 4:12-cr-00026-D Document 75 Filed 07/31/20 Page 3 of 5
factors under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966--68

(2018); Chambers, 956F.3dat671-75; UnitedStatesv. May. 783 F.App'x309, 310 (4th Cir. 2019)

(per curiam) (unpublished). As for Dickens's offense conduct, Dickens engaged in serious criminal

behavior involving 9.6 kilograms of crack cocaine. See PSR [D.E. 25] ,r,r 6-12; Sentencing Tr. at

4-75. During the offense, Dickens possessed at least one firearm, recruited accomplices, and was

a leader. See PSR ,r,r 6-12; Sentencing Tr. at 4-75. Dickens also obstructed justice at his sentencing

hearing and did not accept responsibility. See Sentencing Tr. at 69-75. Moreover, Dickens is a

violent recidivist and has convictions for simple assault (two counts), accessory after the fact to

murder (two counts), resisting a public officer, maintaining a place for keeping a controlled

substance, possession ofcocaine (two counts), maintaining a vehicle/dwelling/place for a controlled

substance, and carrying a concealed weapon. See PSR ,r,r 14-23. Dickens also has performed poorly

on supervision and has a spotty work history. See id. at ,r,r 26, 37--44. Nonetheless, Dickens has

taken some positive steps while incarcerated on his federal sentence. Cf. Pepper v. United States,

562 U.S. 476, 491 (2011); Chambers, 956 F.3d at 671-75. In light of Dickens's serious criminal

conduct, violent criminal record, poor performance on supervision, the need to promote respect for

the law, and the need to incapacitate Dickens, the court declines to reduce Dickens's sentence. See,

~ ' Chavez-Me~ 138 S. Ct. at 1966--68; Chambers, 956 F.3d at 671-75; Barnes, 2020 WL

1281235, at •4; Latten, 2019 WL 2550327, at •1-4; 18 U.S.C. § 3553(a).

       In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3553(a) factors. However, even ifthe court miscalculated the new advisory guideline

range, it still would not reduce Dickens's sentence in light of the entire record and the section

3553(a) factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86

(4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 161--65 (4th Cir. 2012).

                                                  4

            Case 4:12-cr-00026-D Document 75 Filed 07/31/20 Page 4 of 5
                                      II.

In sum, the court DENIES Dickens's motion for reduction of sentence [D.E. 67].

SO ORDERED. This J1l day of July 2020.




                                              J     SC.DEVERID
                                              United States District Judge




                                       5

    Case 4:12-cr-00026-D Document 75 Filed 07/31/20 Page 5 of 5
